         Case 4:21-cv-00043-DC-DF Document 1 Filed 06/18/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

 DANNY HERMAN TRUCKING, INC.,    §
                                 §
       Plaintiff,                §
                                 §
 v.                              §
                                 §                        Cause No. 4:21-CV-43
 LILIANA      MIRANDA a/k/a LILI §
 MIRANDA and CATALINA VILLEGAS §
 DE CARRILLO,                    §
                                 §
       Defendants.               §
                                 §

                          PLAINTIFF’S ORIGINAL COMPLAINT

       Comes Now, Danny Herman Trucking, Inc. (“Danny Herman Trucking”) and files this

Original Complaint respectfully showing the following:

                                   I.     Summary of Facts

1.     This lawsuit arises from an early morning motor vehicle accident occurring on May 30,

2021, in Plateau, Culberson County, Texas. Immediately before the subject accident, San Antonio

resident Liliana Miranda a/k/a Lili Miranda (“Ms. Miranda”) was driving a Honda CR-V owned

by Catalina Villegas de Ms. Villegas (“Ms. Villegas”). The tires on the vehicle driven by Ms.

Miranda and owned by Ms. Villegas were in an appreciable worn condition with no tread to

provide traction. The tires on the Honda CR-V were “bald” and a very basic visual inspection of

the said tires would have led any reasonable and prudent person to realize the subject vehicle was

unsafe to drive on a public roadway, particularly a busy U.S. Interstate over a several hundred-

mile road trip.

2.     Despite the Honda CR-V having the open and obvious deficiencies with its tires, Ms.

Miranda set out for a road trip back to the Austin–San Antonio area from Sedona, Arizona. At


                                                1
         Case 4:21-cv-00043-DC-DF Document 1 Filed 06/18/21 Page 2 of 7




appropriate speed limits and driving straight through, this road trip would take the average motorist

almost a combined twenty-four hours (24 hours) to complete. Despite the duration and length of

this road trip, it appears Ms. Miranda did not stop at a hotel or motel to rest on their journey.

3.     Ms. Miranda, as a driver, choosing to drive a vehicle known to possess critical safety

deficiencies, and Ms. Villegas, entrusted her vehicle to Ms. Miranda and allowed her vehicle to be

driven with tires in as bad of condition as these tires were, exercised poor judgment and failed to

act in a manner consistent with how a reasonable and prudent person in the same or similar

circumstances would have acted. This failure to exercise reasonable care relative to the unsafe

condition of the subject tires ultimately led to the Honda CR-V losing control and coming to a stop

in a precarious position. Specifically, in its stopped position immediately before impact, the

headlights of the Honda CR-V were facing south and could not have been seen by Danny Herman

Trucking employee Bradley Johnson, who was operating the tractor-trailer owned by Danny

Herman Trucking.




      Figure 1: Dashcam footage depicting Defendant Miranda’s position on the roadway.




                                                  2
         Case 4:21-cv-00043-DC-DF Document 1 Filed 06/18/21 Page 3 of 7




4.     At some point after the CR-V came to a stop, the commercial tractor and trailer

combination owned by Danny Herman Trucking and operated by Mr. Johnson came upon the

stopped CR-V and impacted the CR-V resulting in a very serious and tragic collision.

5.     As a result of the collision between Mr. Johnson and the Honda CR-V, the units operated

by Mr. Johnson moved off the roadway coming to rest in the right shoulder Interstate 10. At some

point, a commercial tractor-trailer also traveling east and operated by Rigoberto L. Villalobos

(“Mr. Villalobos”) ultimately collided with the Danny Herman Trucking tractor-trailer. This

impact led to an explosion and fire which engulfed the Danny Herman Trucking tractor-trailer in

flames. Ultimately, Danny Herman Trucking driver Mr. Johnson was killed.

6.     The equipment of Danny Herman Trucking, including the tractor-trailer being operated by

Mr. Johnson at the time of this occurrence were, as noted, damaged and consumed in fire resulting

in a total destruction of those units and the cargo being carried in the trailer. The ensuing property

damage to the Danny Herman Trucking tractor and trailer and carried cargo exceeds $75,000

(seventy-five thousand dollars) for which Danny Herman Trucking now brings suit. Specifically,

suit is brought against Ms. Miranda and Ms. Villegas for their negligence in proximately causing

the property damage, loss of the use of this tractor and trailer equipment. Additionally, damage to

the freight and related business interruption and delay damages to Danny Herman Trucking’s

business were also incurred.

7.     By reason of the combined failure to exercise reasonable care and negligence of the

identified defendants, Danny Herman Trucking sustained property damage, delays, cargo damage,

and business interruption caused by the necessity to contend with this loss. The amount of Danny

Herman Trucking’s loss is well in excess of the $75,000. Danny Herman Trucking now proceeds

with the filing of this suit to recover for its damages sustained in this accident.




                                                   3
         Case 4:21-cv-00043-DC-DF Document 1 Filed 06/18/21 Page 4 of 7




                                             II.   Parties

8.     Plaintiff Danny Herman Trucking, Inc. is an authorized U.S. Department of Transportation

motor carrier, incorporated in California with its principal place of business in Mountain City,

Tennessee, authorized and entitled to operate on public highways in the State of Texas.

9.     Defendant Liliana Miranda a/k/a Lili Miranda is a resident of Texas and may be served

with process at 5610 Needville, San Antonio, Texas 78233 or wherever she may be found.

10.    Defendant Catalina Villegas de Carrillo is a resident of Texas and may be served with

process at 812 N. Woodland St, Amarillo, Texas 78107 or wherever she may be found.

                                  III.      Jurisdiction and Venue

11.    Pursuant to 28 U.S.C. § 1332, this United States District Court has jurisdiction of this action

since it is between citizens and corporations of different States and the matter in controversy

exceeds the sum or value of $75,000.

12.    Venue is proper in this district and division pursuant to 28 U.S.C. § 1391(a)(2) as the

district and division in which a substantial part of the events or omissions occurred.

                                      IV.      Causes of Action

Negligence of Defendants Liliana Miranda a/k/a Lili Miranda and Catalina Villegas de
Carrillo

13.    For the reasons that Ms. Miranda chose to operate the subject Honda CR-V with tires that

were in such unsafe condition, and Ms. Villegas allowing the subject Honda CR-V to be driven in

such unsafe condition, it was foreseeable that Ms. Miranda could have a traction issue particularly

if the weather turned bad as it did in this instance. Tragically, after losing traction and hydroplaning

as a result of these bald tires on the Honda CR-V, an emergency condition was negligently created

by Ms. Miranda on the travel lanes of Interstate 10 leading to this crash. It was foreseeable that a



                                                   4
         Case 4:21-cv-00043-DC-DF Document 1 Filed 06/18/21 Page 5 of 7




loss of control would occur given the condition of the tires. It was also foreseeable that upon losing

control, there is no means to determine how the loss of control would occur. Consequently, it was

foreseeable that this Honda CR-V would end up stopped on travel lanes facing north with its

headlights beyond the line of sight of oncoming traffic, including Mr. Johnson.




                  Figures 2 & 3: Photographs of Defendant Ms. Villegas’s tires

14.    Because of the manner in which the Honda CR-V was stopped and oriented immediately

before the impact, there would have been no reasonable manner in which Johnson could have

avoided an impact with the Honda CR-V.

15.    A reasonable and prudent person in Ms. Miranda’s position would have known operating

a vehicle with such poor tires, as seen in Figures 2 and 3, would have led to a serious accident. Ms.

Miranda’s decision to operate the Honda CR-V in this condition proximately caused the accident

and damages to Danny Herman Trucking.

16.    A reasonable and prudent vehicle owner in Ms. Villegas’s position would have known her

CR-V was not in a condition to be driven, let alone driven for a long road trip. Ms. Villegas’s

unsafe and imprudent decision to allow Ms. Miranda to operate her vehicle proximately caused

the accident and damages to Danny Herman Trucking.


                                                  5
           Case 4:21-cv-00043-DC-DF Document 1 Filed 06/18/21 Page 6 of 7




                                           VI.     Damages
17.       As a direct and proximate result of the sued-on occurrence, Danny Herman Trucking

incurred property damage to its tractor and freight, business disruption damages, loss of use

damages, and other damages and expenses for which it seeks recovery against Defendants. The

damages incurred by Danny Herman Trucking exceed the minimum jurisdictional limits of the

Court and for which this lawsuit is brought.

                                            V.     Jury Demand

18.       Danny Herman Trucking seeks a trial by jury of all issues of fact raised in this litigation.

                                             VIII. Prayer

          Plaintiff Danny Herman Trucking, Inc. prays Defendants Liliana Miranda a/k/a Lili

Miranda and Catalina Villegas de Carrillo be cited to appear and answer, and that the Court enter

judgment in favor of Plaintiff Danny Herman Trucking, Inc. for:

      a) Actual damages proximately caused in this occurrence;

      b) Pre-judgment and post-judgment interest as allowed by law;

      c) Taxable court costs; and,

      d) All other relief, in law or in equity, to which Plaintiff Danny Herman Trucking, Inc. may

      be justly entitled.

                                      <Signature Page Follows>




                                                    6
Case 4:21-cv-00043-DC-DF Document 1 Filed 06/18/21 Page 7 of 7




                                  Respectfully submitted,

                                  RINCON LAW GROUP, P.C.
                                  1014 N. Mesa, Suite 200
                                  El Paso, Texas 79902
                                  (915) 532-6800 (Telephone)
                                  (915) 532-6808 (Facsimile)

                            By:   /s/ Oscar A. Lara
                                  CARLOS RINCON
                                  Texas State Bar No. 16932700
                                  CRincon@rinconlawgroup.com
                                  OSCAR A. LARA
                                  Texas State Bar No. 24078827
                                  OLara@rinconlawgroup.com

                                  Attorneys for Plaintiff Danny Herman
                                  Trucking, Inc.




                              7
